Citation Nr: 1646052	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD).
  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from October 1964 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a claim for service connection for depression.  

The Board first notes that in a rating decision, dated in April 2006, the RO denied a claim for service connection for PTSD.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).
 
In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court of Appeals for Veterans Claims (Court) found that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court stated, "Although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant, and the evidence developed in processing that claim."  Id. at 5.  
  
In December 2009, the Veteran filed a claim, stating that he had depression during his service; he did not mention PTSD.  

In January 2011, the RO denied the claim, which it characterized as a claim for depression.  The Veteran has appealed.  Inasmuch as the Veteran's December 2009 claim does not show that he intended to reopen his claim for service connection for PTSD, as the RO did not include PTSD within the scope of its analysis, nor did it perform a "new and material" analysis, and as none of the medical evidence received following the RO's April 2006 denial of service connection for PTSD shows that the Veteran has been diagnosed with PTSD, the Board's analysis is confined to the issue of service connection for an acquired psychiatric disorder other than PTSD.  

The Board has recharacterized the issue and framed it broadly at this stage, in order to address all possible acquired psychiatric disorders other than PTSD.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that service connection for an acquired psychiatric disorder (other than PTSD), is warranted.  He argues that he began experiencing symptoms that included depression and anger upon his return from Operation Desert Storm in 1991.  See e.g., Veteran's claim, received in December 2009; Veteran's notice of disagreement, received in October 2011.  

The Veteran's service treatment records do not show any relevant treatment, complaints, or diagnoses.  This evidence includes a number of examination reports, and "reports of medical history," which show that his psychiatric condition was clinically evaluated as normal, and that he denied having "nervous trouble of any sort," or "depression or excessive worry."  A separation examination report is not of record.  

The post-service medical evidence includes VA and non-VA treatment reports, to include Tri Care reports.  Private treatment records include a history of medication, which shows that the Veteran's medications included Buproprion, Sertraline, Zoloft, and Citalopram (Celexa), as early as November 2003.  A report, dated in August 2005, shows that the Veteran was noted to have a history of "depression anxiety problems," for which he was taking medications.  That same month, there is also a notation that he was taking Celexa for anxiety, and that he has an anxiety disorder NOS (not otherwise specified).  TriCare and private reports, dated between 2008 and 2009, contain several findings showing that the Veteran denied having depression, with one finding that a depression screen was negative.  See e.g., reports, dated in August and September of 2008, and December 2009.  The next relevant medical evidence is in the form of TriCare reports, dated beginning in 2011, which note depression.  

A statement from the Veteran's spouse, dated in November 2005, shows that she reported witnessing changes in the Veteran's behavior after Desert Storm, to include anger, and difficulty keeping a job.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 2011 to the present.

2.  The Veteran is requested to identify and submit any private or Tri-care based psychiatric he has received since 2011.  If the Veteran sufficiently identifies records but does not submit copies, VA should endeavor to assist him in obtaining copies.

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner should diagnose any current psychiatric disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current psychiatric disability, to include depression, either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




